COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





CHRISTEN JAMES SANCHEZ,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00213-CR

Appeal from the

198th Judicial District Court
of Kerr County, Texas 

(TC# B07-175) 





MEMORANDUM  OPINION

            Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas
Rule of Appellate Procedure 42.2(a).  Accompanying the motion is a statement personally signed
by Appellant, expressing his wish to dismiss the appeal.  The motion was filed before our
decision in the case.  Further, Appellant filed a duplicate copy of the motion with this Court and
that copy has been forwarded to the trial court clerk.  Because the motion complies with the
requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.

September 22, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)